DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-11, and 14-20 are allowed over the prior art on record.  Examiner had already discussed the similarities between the cited art and the instant invention in previous communications.  The following is an examiner’s statement of reasons for allowance: The prior art on record, individually or in combination, fail to explicitly disclose the new limitations regarding receiving, from the BAS controller in response to an vocal input, BAS data corresponds to a detected equipment fault; wherein the at least one audio output alerts a user of the detected equipment fault; and submit a maintenance request based on the detected equipment fault.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-3, 5-11, and 14-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Keiller et al. (USPG 2001/0037201) teach a speech recognition method for use in a multimodal input system.  McIntyre et al. (USPG 2003/0229493) teach a method for processing and load balancing of multiple sound fragments.  Kimura et al. (USPN 6804817) teaches an information-object designation system that generates mouse events.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HUYEN X VO/Primary Examiner, Art Unit 2656